Citation Nr: 1106094	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia.

2.  Entitlement to service connection for residuals of chemical 
exposure.

3.  Entitlement to service connection for right elbow tendonitis.

4.  Entitlement to service connection for a left elbow disorder, 
to include arthritis and tendonitis.

5.  Entitlement to service connection for residuals of asbestos 
exposure.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to an initial compensable rating for bilateral 
macular drusen.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and May 2005 Regional Offices (RO) 
in Chicago, Illinois and St. Louis, Missouri rating decisions, 
respectively.

The Board notes the Veteran requested a hearing in his April 2007 
and April 2008 substantive appeal forms.  The hearing initially 
was scheduled for October 2009, but the Veteran requested that it 
be rescheduled.  A second hearing was scheduled for July 2010, 
but the Veteran failed to appear for his hearing despite multiple 
proper notices being sent to his last known address.  The Veteran 
has not indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a chronic pneumonia disability that is etiologically 
related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has residuals of chemical exposure that are etiologically 
related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the 
Veteran has right elbow tendonitis that is etiologically related 
to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the 
Veteran has left elbow tendonitis that is etiologically related 
to a disease, injury, or event in service.

5.  The preponderance of the evidence is against finding that the 
Veteran has residuals of asbestos exposure that are etiologically 
related to a disease, injury, or event in service.

6.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has migraine 
headaches as a result of his military service.

7.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a seizure 
disorder as a result of his military service.

8.  During the rating period on appeal, the Veteran's best 
corrected far vision was 20/20 and best corrected near vision was 
20/25 for both the right and the left eye.

9.  The Veteran's confrontation visual field is full bilaterally, 
with no peripheral vision loss.

10.  The Veteran's service connected eye disability does not 
present an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  A chronic pneumonia disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).

2.  A disorder due to in-service chemical exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2010).

3.  Right elbow tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

4.  Left elbow tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

5.  A disorder due to asbestos exposure was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

6.  Resolving doubt in favor of the Veteran, his migraine 
headaches were incurred during his military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2010).

7.  Resolving doubt in favor of the Veteran, a seizure disorder 
was incurred during his military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2010).

8.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected eye disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.84a, Diagnostic Codes (DCs) 6000 - 6079 
(2008).

9.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issues 
of entitlement to service connection for migraine headaches and a 
seizure disorder, the Board finds that any deficiencies in notice 
were not prejudicial to the Veteran.  

With respect to the Veteran's other claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2003, November 2004, October 2005, 
and March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The March 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Veteran was provided a VA examination in March 2006, which did 
not show chronic pneumonia, bilateral elbow tendonitis, or other 
disability attributable to chemical or asbestos exposure.  As the 
examiners' reports were based on review of the Veteran's service 
treatment records, interview of the Veteran, and physical 
examination, the Board finds the January 2004 examination reports 
to be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claims for service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

With respect to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran appropriate VA examination in January 
2004.  The VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination discussed the 
clinical findings and the Veteran's reported history as necessary 
to rate the disability under the applicable rating criteria.  
Specifically, the examinations provide sufficient information to 
assess the current severity of the Veteran's bilateral eye 
disability.  Based on the examination and the fact there is no 
rule as to how current an examination must be, the Board 
concludes the examination in this case is adequate upon which to 
base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).



Chronic Pneumonia and Residuals of Asbestos Exposure

The Veteran claims that he developed a chronic pneumonia 
disability during his military service.  Specifically, the 
Veteran asserts that beginning in 1999 and for five or six years 
thereafter he had pneumonia on a near continuous basis.  With 
respect to the Veteran's claim for residuals of asbestos 
exposure, the Veteran asserts that between 1984 and 1990 he was 
tasked with asbestos removal aboard ship that caused residual 
disability.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) observed that there has 
been no specific statutory guidance with regard to claims for 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The DVB 
circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure. As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must 
ascertain whether there is evidence of exposure before, during, 
or after service; and determine whether the disease is related to 
exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); 
Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 
65 Fed. Reg. 33422 (2000).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an asbestos-
related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos and 
the prevalence of disease found in particular occupations, and 
they direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after service; 
and determine whether the disease is related to the putative 
exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 reveals he served in various 
capacities during his service in the United States Navy.  The 
Board notes that the Veteran's occupations were not ones normally 
associated with probable asbestos exposure.  However, the Board 
recognizes that it is not inconceivable that the Veteran worked 
in close proximity of asbestos while present aboard a ship.  
Moreover, as will be discussed below, the Veteran's service 
treatment records include an evaluation for residuals of asbestos 
exposure.

The Veteran's service treatment records indicate that in February 
and March 1989, the Veteran was treated for a two month history 
of cough, body aches, and sore throat that was diagnosed as an 
upper respiratory infection.  In November 1989, the Veteran had 
normal lungs and chest.  In May 1990 the Veteran reported a 10-
day cough, as well as body aches, chills, and dizziness.  Chest 
x-rays were normal and the examiner believed that it was an upper 
respiratory infection.  In May 1993, the Veteran denied a history 
of chronic cough or pain or pressure in the chest and 
contemporaneous medical examination showed normal lungs and 
chest.  In March 1995, the Veteran denied persistent cough, but 
did report chest pain or shortness of breath.  In April 1996, the 
Veteran denied a history of lung disease or persistent cough.  In 
October 1998, the Veteran reported chest pain, but a chest x-ray 
was normal.  In February 1999, the Veteran denied a history of 
chronic cough or chronic or frequent colds.  A contemporaneous 
medical examination indicated normal lungs and chest.  

In late March 1999, the Veteran was diagnosed with pneumonia.  In 
mid-April 1999, the Veteran's lungs were clear and he was 
clearing sputum.  A May 1999 follow-up for pneumonia indicated 
that the Veteran was feeling well and his lungs were clear on 
examination.  In April 2001, the Veteran was diagnosed with 
bronchitis and noted a one-week history of cough.  Several days 
later the Veteran reported pinching chest pains and was afforded 
a chest x-ray.  The April 2001 chest x-ray report noted a history 
of bronchitis, but the chest was normal on x-ray.  In November 
2001, the Veteran was diagnosed with acute bronchitis, after one 
week of productive cough, congestion, and sore throat.  In 
January 2003, the Veteran was diagnosed with pneumonia, with a 
cough but no difficulty breathing.  

In a February 2004 Report of Medical History, the Veteran noted a 
history of bronchitis and a chronic cough or cough at night and 
reported a hospitalization for severe pneumonia.  In March 2004, 
the Veteran was seen for a history of asbestos exposure between 
1984 and 1988 due to his work removing asbestos aboard ship.  The 
Veteran reported that he was provided a mask during that time.  
The Veteran noted a history of shortness of breath of two months.  
Treatment records indicate that review of January 2004 chest x-
rays indicated a clear chest, but the existence of a granuloma.  
A February 2004 medical examination, however, indicated normal 
lungs and chest.  

In addition, prior to his separation from service, the Veteran 
was afforded a VA examination in January 2004 for his claimed 
pulmonary disorders.  At that time, the Veteran reported 
decreased exercise tolerance, since a 2001 bout of pneumonia.  
The Veteran reported his first bout of pneumonia was in 1999 and 
thereafter in 2000, 2001, 2002, and 2003.  The Veteran also 
reported six years of asbestos exposure, from 1984 to 1990.  The 
Veteran stated that he smoked three to four cigarettes per day 
for one to one and a half years, but quit about 20 years 
previously.  The Veteran denied a family history of lung 
problems.  On examination, there was no wheezing, crackles, or 
rhonchii.  The examiner noted a normal chest x-ray from January 
2003.  A contemporaneous x-ray showed a few calcified granulomas 
in the hilar regions, but clear of active infiltrate, nodule, 
mass, or consolidation.  Based on the foregoing, the examiner 
assessed recurrent pneumonia with recent chest x-ray showing 
complete resolution; mild exertional dyspnea, unexplained; and 
asbestos exposure with sequela.  A subsequent January 2004 
addendum noted that the proper diagnosis would be asbestos 
exposure without sequela.  

After service, in July 2006 the Veteran was diagnosed with 
bronchitis.  The treatment provider noted that the past medical 
history included recurrent pneumonia, with last occurrence five 
years prior.  In February 2007, during treatment for sleep apnea, 
for which the Veteran is separately service-connected, he 
reported a past history of asbestos exposure, estimating six to 
eleven years of exposure beginning perhaps twenty years prior.  
The treatment provider indicated review of the most recent chest 
x-ray, which was noted to be normal.  As such, the examiner 
determined to clinically monitor the Veteran for indication of 
onset of disorder.  In March 2007, the Veteran was treated for 
bronchitis, which was noted to be resolving as the Veteran 
desired a release to return to work.

In light of these results, the Board concludes that the medical 
evidence of record does not show a current diagnosis of 
asbestosis or any current respiratory disability associated with 
in-service asbestos exposure, or other incident of service.  
Moreover, the Board finds that the Veteran does not have a 
current chronic pneumonia disability or other current chronic 
respiratory disability.

With respect to the Veteran's claims for service connection for 
chronic pneumonia and residuals of asbestos exposure, the Board 
notes the threshold requirement for service connection to be 
granted is competent medical evidence of the current existence of 
the claimed chronic disorder.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his claims, 
the competent medical evidence of record does not show the 
Veteran to currently have a chronic pneumonia disability or other 
respiratory disorder associated with in-service asbestos 
exposure, or other incident of service.  

In that regard, the Board notes, as discussed above, that the 
Veteran has been evaluated for residuals of asbestos exposure and 
the examiner concluded that the Veteran did not have any current 
disorder, as evidenced by chest x-ray and physical examination.  
While the examiner noted that the onset of any such condition 
would be monitored, there is no medical evidence that a 
respiratory disorder associated with asbestos exposure has since 
been diagnosed, nor has the Veteran so alleged.  With respect to 
the Veteran's pneumonia claim, the Board recognizes that the 
Veteran had multiple in-service bouts of pneumonia and 
bronchitis, beginning around 1999.  The January 2004 VA medical 
examiner, however, considered these in-service illnesses and 
concluded that the Veteran's recurrent pneumonia had resolved.  
After service, the Veteran has had at least two bouts of 
bronchitis.  At the time of the first incident, in July 2006, the 
treatment provider discussed the Veteran's past history of 
pneumonia and bronchitis, but failed to diagnose a chronic 
condition, noting that it had been approximately five years since 
the last incident.  There is no evidence that any other medical 
professional has diagnosed the Veteran with chronic pneumonia or 
bronchitis. 

The Board has considered the Veteran's lay assertion that he has 
a chronic pneumonia disorder and that he has current residuals of 
asbestos exposure.  Certainly, he is competent to report sensory 
or observed symptoms such as shortness of breath, coughing, and 
pain in the chest, and his testimony in that regard is entitled 
to some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Generally, however, a lay person is not 
competent to diagnose most medical disorders or render an opinion 
as to the cause or etiology of any current disorder because he or 
she does not have the requisite medical knowledge or training.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  In this instance, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as diagnosing a 
chronic pneumonia disorder or some other respiratory disorder and 
linking any such disorder to in-service asbestos exposure, in-
service incidents of pneumonia or bronchitis, or other incident 
of military service.  Given the Veteran's lack of demonstrated 
medical expertise, his statements regarding any such diagnosis or 
link are much less probative than the findings of the competent 
VA health care specialists discussed above.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also Layno v. 
Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that 
the Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).  

The Board acknowledges the initial notation in the January 2004 
VA examination report that the Veteran had asbestos exposure with 
sequela.  In that regard, the Board notes that the notation was 
corrected in a subsequent addendum.  Moreover, even assuming the 
existence of sequela, the Veteran still must be diagnosed with a 
specific disorder attributed to in-service asbestos exposure 
because a symptom alone, absent a finding of an underlying 
disorder, cannot be service connected.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As discussed, the Veteran 
has no such diagnosis.

In short, there is no diagnosis of a chronic respiratory disorder 
attributed to in-service asbestos exposure or other incident of 
military service.  There is no competent medical evidence either 
diagnosing chronic pneumonia or other respiratory disorder 
associated with asbestos exposure or any competent link between 
any such diagnosed disorder and military service.  In that 
regard, the Board places much more weight on the opinion of the 
competent VA health care providers who conducted physical 
examination and reviewed the results of various diagnostic tests 
conducted at that time and previously, than on the Veteran's lay 
assertions that he has chronic pneumonia or other respiratory 
condition related to asbestos exposure in service.  As reflected 
by the discussion above, the preponderance of the evidence is 
against the Veteran's claims for service connection.  As such, 
the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left and Right Wrist Tendonitis

The Veteran also claims that he has current right and left wrist 
tendonitis that began during military service.

Initially, the Board notes that for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, the 
evidence of record does not indicate, nor has the Veteran 
claimed, that he was diagnosed with arthritis of either elbow in 
service or within one year of service.  As such, application of 
the above presumptive provision is not warranted.

The Veteran's service treatment records indicate that in December 
1983, March 1988, and November 1989, the Veteran had normal upper 
extremities on examination.  In April 1991, the Veteran reported 
left elbow pain that was diagnosed as tendonitis.  In June 1991, 
the Veteran's diagnosis was changed from tendonitis to 
epichondritis of the left elbow, that was noted to have increased 
pain with extensive lifting and typing at work.  The Veteran 
reported pain onset three months previously.  Several of these 
records noted that the tendonitis or epichondritis was resolving.  
In May 1993, the Veteran reported occasional right knee pain, but 
denied other joint problems and a contemporaneous medical 
examination indicated normal bilateral upper extremities.  In 
February 1999, the Veteran reported a history of right elbow 
pain, but on contemporaneous medical examination the upper 
extremities were noted as normal.  In a February 2004 Report of 
Medical History, the Veteran reported a history of tendonitis in 
the bilateral elbows, worse on the right.  A contemporaneous 
medical examination, however, showed normal upper extremities.

In January 2004, prior to separation from service, the Veteran 
was afforded a VA examination.  At that time, the Veteran 
reported a past history of tendonitis about the right and left 
lateral elbows.  The Veteran noted that the condition began about 
eight years previously and had been treated at that time.  The 
Veteran denied any current problems with either elbow.  Based on 
examination and reported history, the examiner determined that 
there was no current pathological diagnosis to record.

After service, in May 2007 the Veteran reported left elbow pain 
for a month.  The Veteran denied trauma or injury.  The 
assessment was epicondylitis and he was prescribed prosthetics 
for elbow support.  In June 2007, the Veteran reported left elbow 
pain for about three months.  On examination, there was 
tenderness in the extensor tendon origin area.  The examiner 
noted that x-rays from May 2007 of the left elbow showed minimal 
degenerative changes.  The treatment provider's impression was 
left elbow pain.  During an occupation therapy treatment session 
in July 2007, the Veteran noted decreased pain in the left elbow 
that was attributed to the therapy treatment.

With respect to the Veteran's claim for service connection for 
right elbow tendonitis, the Board notes the threshold requirement 
for service connection to be granted is competent medical 
evidence of the current existence of the claimed chronic 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes 
the Veteran's sincere belief in his claim, the competent medical 
evidence of record does not show the Veteran to currently have 
right elbow tendonitis, nor has the Veteran asserted otherwise.  
In that regard, the Board notes that the Veteran denied problems 
during his January 2004 VA examination and noted that he had not 
required treatment for his right elbow for about eight years.  To 
the extent that the Veteran experiences current right elbow pain, 
the Board notes that a symptom alone, such as pain, absent a 
finding of an underlying disorder, cannot be service connected.  
See Sanchez-Benitez, 13 Vet. App. at 285 (pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).

With respect to the Veteran's left elbow, the Board notes that 
the Veteran has been diagnosed with minimal degenerative changes 
to the left elbow.  However, there is no competent evidence 
linking any such arthritis to the Veteran's military service.  In 
that regard, the Board notes that the Veteran was treated in the 
1990s for left elbow tendonitis, but that during his January 2004 
VA examination the Veteran denied any treatment for left elbow 
problems for about eight years and denied any current problems.  
Post-service, the outpatient treatment records indicate that the 
Veteran had onset of left elbow pain in approximately April 2007, 
several years after service and more than a decade after the last 
period of in-service left elbow treatment.  Contemporaneous x-
rays showed minimal degenerative changes, but the Veteran was not 
otherwise diagnosed with tendonitis.  Thus, there is no current 
diagnosis of the Veteran's in-service problems - tendonitis - and 
no medical professional has linked the Veteran's current left 
elbow arthritis with his in-service tendonitis or other incident 
of military service.

With respect to both claims, the Board has considered the 
Veteran's lay assertion that he has current bilateral tendonitis 
disabilities that were incurred in service.  As noted, the 
Veteran is competent to report observed symptoms, such as elbow 
pain, and his testimony in that regard is entitled to some 
probative weight.  See Washington, 19 Vet. App. at 368.  Given 
the Veteran's lack of medical expertise, however, the Board 
ascribes significantly less weight to his assertions of a current 
bilateral elbow tendonitis disability incurred in service than to 
the findings of the competent military and VA health care 
specialists that found the Veteran had normal upper extremities 
on examination for multiple years prior to separation from 
service and since service have not diagnosed elbow tendonitis.  
The Board finds the Veteran's representations especially 
problematic given that more than a decade passed between his 
symptomatic treatment for elbow tendonitis and his post-service 
complaints of left elbow pain.  See Jandreau, 492 F.3d at 1376-
77.    

In short, there is no current competent diagnosis of tendonitis 
of either elbow and no medical professional has attributed the 
Veteran's current left elbow arthritis to his military service.  
In that regard, the Board places much more weight on the opinion 
of the competent military and VA health care providers who 
conducted physical examination and reviewed the results of 
various diagnostic tests conducted at that time and previously, 
than on the Veteran's lay assertions that he has current 
bilateral elbow tendonitis related to his military service.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims for service connection.  
As such, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches, Seizure Disorder, and Residuals of Chemical 
Exposure

The Veteran also claims that he currently has migraine headaches, 
a seizure disorder, and residuals of chemical exposure due to his 
military service.

The Veteran's service treatment records include no complaints, 
treatment, or diagnosis of a seizure disorder or associated 
symptoms while in service.  In November 1989, June 1993 and 
February 1999, the Veteran denied a history of frequent or severe 
headaches.  During a March 2003 optometric examination, the 
Veteran reported a history of migraine headaches.  In February 
2004, the Veteran also reported a history of frequent or severe 
headaches.

The Veteran was afforded a VA examination for residuals of 
chemical exposure in January 2004, as part of his pulmonary 
examination.  At that time, the Veteran asserted that he was 
exposed to chemicals from 1994 to 1996 while removing paint 
primer and while stationed in Japan he claimed to have been 
exposed to environmental pollutants from an incinerator where 
dead bodies were burnt using certain chemicals.  The Veteran 
noted that these chemicals caused dizziness and headaches.  After 
physical examination and diagnostic testing, the examiner did not 
diagnose any disability that the examiner related to in-service 
chemical exposure.

After service, a February 2005 MRI showed multiple nonenhancing 
white matter lesions that might represent a demyelinating disease 
and chronic ischemic while matter change that was less likely a 
result of migraine headaches.  In March 2005, the Veteran 
reported treatment for migraines since 1996.  A list of the 
Veteran's medical disorders includes a diagnosis of absence 
epilepsy and migraines from June 2005.  In July 2005, the Veteran 
reported a history of blackouts where he would forget where was 
lasting for about 45 seconds to one minute.  The Veteran reported 
feeling blacked out until being spoken to and after which he felt 
mild confusion.  The Veteran reported the first incident occurred 
in January 2004.  The Veteran reported onset of migraines in 1994 
during work in Japan where his job included burning dead bodies.  
The Veteran stated that the fumes caused the headaches and that 
everybody there experienced similar headaches.  The Veteran 
reported that the headaches occurred about twice per week.  The 
Veteran also reported feeling dizzy about once every three 
months.  The treatment provider's diagnosis was rule out 
migraine, rule out complex partial seizures, and rule out 
malingering.  Another June 2005 treatment record discussed the 
possible etiology of the Veteran's blackouts, including the 
possibility that blackouts played a significant role and that the 
provider could not exclude the possibility of complex partial 
seizures being responsible for his episodes of blackouts.  A 
December 2005 EEG was normal.  In March 2006, the Veteran was 
seen for multiple problems that the Veteran associated with 
exposure to chemicals while serving in the Persian Gulf.  The 
examiner's assessment was a disorder consistent with a history of 
blackouts and consistent with migraine headaches without aura

In March 2006, the Veteran was afforded a VA examination for his 
claimed migraine headaches and seizure disorder.  With respect to 
his claimed seizure disorder, the Veteran reported onset of 
symptoms in January 2004, at which time he reported a loss of 
consciousness while driving.  The Veteran had similar episodes in 
February 2004, April 2004, and at least one additional episode 
thereafter.  The Veteran reported six months of treatment with 
Neurontin and no additional spells at least for the previous 
three months after the dosage had been increased.  The Veteran 
denied birth trauma or other head injury.  The Veteran reported 
that an EEG had been normal.  The examiner noted an MRI showing 
multiple subcortical and periventricular white matter lesions, of 
unclear etiology.  As to his headaches, the Veteran reported 
onset in approximately 1996, triggered by smelling chemicals, 
stress, sitting at a computer, noise and light.  The headaches 
were bitemporal and radiated around the head and were associated 
with sound and light sensitivity.  The Veteran reported three to 
four headaches per week.  On examination, the examiner noted 
inconsistent and incomplete answers regarding the Veteran's 
medical history.  The examiner's impression was that the reported 
history of brief episodes of sudden loss of awareness followed 
briefly by confusion was consistent with partial complex seizures 
of unknown etiology that the Veteran reported were well-
controlled with Neurontin.  The examiner also noted an impression 
of migraine headaches three to four times per week.

In November 2006, the Veteran reported increased headaches 
correlated with increased pressure at work.  The diagnosis was 
migraine/tension headaches.

With respect to the Veteran's seizure disorder claim, as noted 
above, for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, certain 
chronic disabilities, including epilepsy, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In this case, the evidence of record, including the March 2006 VA 
examination report, indicates that the Veteran's blackouts are 
consistent with a partial complex seizure disorder.  The symptoms 
on which the diagnosis was made, namely blackouts, began in 
January 2004 during the Veteran's service and continued in the 
immediate months thereafter.  The Board notes that additional 
medical records indicate that a partial complex seizure disorder 
cannot be ruled out.  While there is no definitive diagnosis of a 
seizure disorder, affording the Veteran the benefit of the doubt, 
the Board finds that he has a diagnosis of a partial complex 
seizure disorder that began during service and continued after 
service and that service connection is warranted.  

With respect to the Veteran's headaches, the Board notes in-
service notations of headaches, including migraine headaches.  
After service, the Veteran has multiple diagnoses of migraine 
headaches.  These diagnoses were based on the Veteran's current 
reported symptoms and his reports that these types of symptoms 
began in the 1990s during service.  Thus, the Veteran has a 
current diagnosis of migraine headaches that were based, at least 
in part, on the Veteran's reports of in-service headaches of a 
similar nature.  As noted, moreover, the Veteran is competent to 
report that he still experiences the headaches that he had during 
his service, which were then noted, on at least one occasion, as 
migraines.  The Veteran refers to observable symptoms including 
pain and sensitivity to light and noise.  He refers to the 
headaches as having symptoms that were similar to those that he 
experienced in service.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau, 492 F.3d at 
1376-77.

Thus, the Veteran's assertions regarding his in-service and post-
service symptoms of headache and blackouts are of probative 
value.  Given the Veteran's in-service reports of headaches, 
including a notation of migraine headaches, and his post-service 
diagnosis of migraine headaches based on his current symptoms and 
reported in-service symptoms, the Board concludes that the 
evidence is at least in relative equipoise as to whether his 
current migraine headaches are related to the Veteran's military 
service.  With respect to the Veteran's seizure disorder, the 
March 2006 VA examiner found the Veteran's symptomatology 
consistent with partial complex seizures, based on the Veteran's 
reports of blackouts beginning in service and continuing after 
service.  Additional medical professionals have been unable to 
rule out complex partial seizures.  As such, the Board concludes 
that the evidence is at least in relative equipoise as to whether 
his current seizure disorder is related to the Veteran's military 
service.  When the totality of the evidence supports the 
Veteran's claims or is in relative equipoise, the Veteran 
prevails on his or her claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection is 
warranted for migraine headaches and a seizure disorder. 
 
With respect to the Veteran's claims of residuals of chemical 
exposure, it appears that the primary symptom the Veteran 
associates with chemical exposure is his headaches.  To the 
extent that the Veteran associates other symptoms with chemical 
exposure, including dizziness, the Board observes that he has not 
been diagnosed with a current disability related to such 
symptomatology.  As discussed above, a prerequisite to granting 
service connection is the existence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  As the only diagnosed disability 
associated with symptoms of chemical exposure is migraine 
headaches, service connection for which has been granted herein, 
the Board finds no basis for otherwise granting service 
connection for residuals of chemical exposure.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim for service connection for residuals 
of chemical exposure.  As such, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case respect to the Veteran's 
claims for increased initial ratings, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In the September 2004 rating decision on appeal, service-
connection was granted for bilateral macular drusen and a 
noncompensable rating assigned, effective July 1, 2004.  
Therefore, the rating period on appeal is from July 1, 2004.  38 
C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the history of a disability is for consideration 
in rating a disability.

The Veteran's service treatment records indicate that in January 
1989 the Veteran complained of a twitching lower eyelid and 
blurry right eye vision at night.  The Veteran denied wearing 
glasses and was told to return in two weeks if the symptoms 
persisted.  In November 1989 the Veteran complained of eye 
fatigue at night.  The Veteran was diagnosed with bilateral 
macular drusen.  On examination, his far and near vision was 2020 
bilaterally.  In May 1993, the Veteran had bilateral uncorrected 
distant vision of 20/25.  In February 1999 his unaided far vision 
was 20/20 bilaterally and his unaided near vision was 20/20 for 
the right eye and 20/30 for the left eye.  He was assessed with 
central serous chorioretinopathy (CSCR).  A February 1999 medical 
examination report indicated bilateral distant vision of 20/20, 
corrected to 20/15 bilaterally, and right eye near vision of 
20/30 and left eye near vision to 20/20, both corrected to 20/20.  
In May 2001, the Veteran had unaided far vision of 20/20 
bilaterally and unaided near vision of 20/70 bilaterally.  The 
Veteran was prescribed glasses for his near vision.  In February 
2003, the Veteran had distance vision of 20/20 bilaterally and 
near vision of 20/80 bilaterally, which was corrected to 20/20.  
In March 2003, the Veteran's distance vision was 20/20 
bilaterally and near vision 20/30 bilaterally, again corrected to 
20/20.  An April 2003 treatment notation indicated a 1999 
diagnosis of CSCR and that his current best corrected visual 
acuity was 20/50 in the right eye and 20/100 in the left eye.  
The Veteran was assessed with maculopathy consistent with CSCR, 
noting that the Veteran's uncorrected vision had decreased from 
20/20 to 20/100 in four weeks, indicating possible non-organic 
vision loss.  A February 2004 medical examination indicated 
bilateral distant vision of 20/20.

Prior to separation, in January 2004 the Veteran was afforded a 
VA medical examination.  The examiner noted that the Veteran had 
a history of drusen in his macula.  The Veteran's unaided visual 
acuity at distance was 20/20 bilaterally and his unaided visual 
acuity at near was 20/80 bilaterally.  His best corrected visual 
acuity at distance was 20/20, without prescription, and his best 
corrected visual acuity with a presbyopic correction at near was 
20/25.  The Veteran had normal equilibrium of the eye muscles 
bilaterally, with full range of ocular motility, negative 
afferent papillary test, and full confrontation fields.  The 
Veteran had bilateral pinguecula and drusen in both maculas.  The 
periphery was clear in both eyes.  Amsler grid testing was 
positive bilaterally.  The assessment was macular drusen with a 
positive Amsler grid test.

After separation, in October 2005 the Veteran complained of 
horizontal and vertical diplopia.  On examination, the Veteran 
had uncorrected vision of 20/25 bilaterally, for which he was 
prescribed glasses.  The Veteran had full confrontation visual 
fields bilaterally.  With his new prescription, the Veteran had 
normal testing on the Amsler grid bilaterally, which had been 
wavy with his old glasses.  Based on the foregoing, the examiner 
diagnosed macular drusen, but did not diagnose diplopia.  In June 
2006, the Veteran was provided with yellow tinted glasses for 
photophobia.  In December 2006, the Veteran complained of 
pulsation of the left eye for two weeks and tired eyes.  On 
examination the Veteran had full confrontation visual fields 
bilaterally and uncorrected visual acuity of 20/25 bilaterally.  

Initially, the Board notes that during the rating period on 
appeal, VA amended its regulations for rating disabilities of the 
eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in 
the Federal Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 10, 
2008.  As the Veteran's claim was received in November 2003, the 
amended provisions are not for application here.

Drusen are small bright structures seen in the retina and the 
optic disk.  Stedman's Medical Dictionary, 542 (27th ed., 2000).  
There are no rating criteria for drusen, so they are rated by 
analogy.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  The Veteran's eye disability has been rated under 
38 C.F.R. § 4.84a, DC 6079 (2008).  This rating code provides 
that the disability will be rated on the impairment of visual 
acuity.

A compensable rating for impairment of visual acuity requires 
that the best distance correctable vision in one eye be limited 
to 20/40 or less and best distance correctable vision in the 
other eye be limited to 20/50 or less.  Visual acuity of 20/40 in 
each eye, or better, is not compensable.  38 C.F.R. §§ 4.75, 
4.83, 4.83a, 4.84a, DC 6079 (2008).  

Based on the January 2004 VA examination report, as noted above, 
the Veteran is not entitled to a compensable rating.  
Specifically, the Veteran's best corrected distant vision has 
been consistently 20/20 bilaterally.  As such, a compensable 
rating is not for application.

The Board has considered the Veteran's argument that his eyes are 
not correctable to 20/20.  In that regard, the Board notes that 
his best corrected near vision acuity is only 20/25 bilaterally.  
As discussed above, however, ratings are based on the best 
corrected distance vision and not on the best corrected near 
vision acuity.  Moreover, the Board notes that a best corrected 
distance vision acuity of 20/25 bilaterally would still warrant 
only a noncompensable rating.  

In addition, the Board has reviewed other possible rating codes 
for eye disabilities, but finds that the Veteran is not entitled 
to a compensable rating under any of them.  In that regard, the 
Board notes that a compensable rating for impairment of the field 
of vision requires a contraction to 60 degrees or less.  38 
C.F.R. §§ 4.76, 4.76a, 4.84a, DC 6080 (2008).  The Board notes 
that the January 2004 VA examination report and subsequent VA 
outpatient records indicate a full visual field with no periphery 
loss.  A compensable rating for diplopia is not warranted 
pursuant to 38 C.F.R. § 4.84a, DC 6090 as the Veteran has not 
been diagnosed with diplopia.  While the Board notes that the 
Veteran reported diplopia in October 2005, the observed problems 
were corrected with the Veteran's new prescription and the 
examiner did not diagnose diplopia.  As such, a compensable 
rating under these DCs is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  Accordingly, the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
Veteran's service-connected eye disability.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable DCs, 
as discussed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected eye 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's eye disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Specifically, the Veteran reports decreased 
visual acuity that began during his military service.  This is 
precisely the symptom evaluated under DC 6079, as discussed 
above.  Thus, the Veteran's current schedular rating under DC 
6079 is adequate to fully compensate him for his disability on 
appeal.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.















(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic pneumonia is 
denied.

Entitlement to service connection for residuals of chemical 
exposure is denied.

Entitlement to service connection for right elbow tendonitis is 
denied.

Entitlement to service connection for a left elbow disorder is 
denied.

Entitlement to service connection for residuals of asbestos 
exposure is denied.

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to an initial compensable rating for bilateral 
macular drusen is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


